IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARLON MCNEILL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4781

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 4, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Marlon McNeill, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.